Citation Nr: 1531874	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the evaluation assigned for osteoarthritis with calcaneal spur, residual scar, partial amputation, left great toe (previously rated as post-operative residuals, excision of ingrown toenail with partial amputation of terminal phalanx, left great toe) was the result of clear and unmistakably error (CUE). 

2.  Entitlement to an earlier effective date for the evaluation assigned to the service connected cardiac hypertrophy with enlarged heart condition and aortic insufficiency. 

3.  Entitlement to special monthly compensation (SMC) based on housebound and entitlement to an earlier effective date for higher level of SMC. 

4.  Whether the evaluation (reduction) assigned in a November 1969 rating decision (effective February 1, 1970) for lumbosacral strain was the result of CUE.



REPRESENTATION

Appellant represented by:	Nancy Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran had honorable active military service from August 1961 to August 1964.

He appealed to the Board of Veterans' Appeals Board/BVA) from June 2006 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims listed on the above Title page.   

In February 2015, in support of these claims at issue in this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The Veteran's claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

Subsequent to the hearing, in a June 2015 letter, the Board sought clarification as to the attorney's desire to withdraw from appellate status the claims listed as numbers 1 through 3 on the above Title page.  The attorney clarified that the Veteran wished to withdraw from appellate status these claims.  As discussed below, therefore, these three issues are withdrawn from appellate status pursuant to 38 C.F.R. § 20.204 (2014).

The Board also is REMANDING, rather than immediately deciding, the claim of whether the evaluation assigned in a November 1969 rating decision (effective February 1, 1970) for lumbosacral strain was the result of CUE.

The issue of the accounting of moneys paid to the Veteran and attorney (as a fee) based on May 2013 rating decision issued with an August 2013 notice letter, resulting in an accounting provided in a November 2014 administrative decision, is addressed in a separate decision issued under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2015, the Veteran's attorney withdrew the Veteran's claim regarding whether the evaluation assigned for osteoarthritis with calcaneal spur, residual scar, partial amputation, left great toe (previously rated as post-operative residuals, excision of ingrown toenail with partial amputation of terminal phalanx, left great toe) was the result of CUE. 

2.  In June 2015, the Veteran's attorney withdrew the Veteran's claim regarding entitlement to an earlier effective date for the evaluation assigned to the service connected cardiac hypertrophy with enlarged heart condition and aortic insufficiency. 

3.  In June 2015, the Veteran's attorney withdrew the Veteran's claim regarding entitlement to special monthly compensation based on housebound and entitlement to an earlier effective date for higher level of SMC.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning whether the evaluation assigned for osteoarthritis with calcaneal spur, residual scar, partial amputation, left great toe (previously rated as post-operative residuals, excision of ingrown toenail with partial amputation of terminal phalanx, left great toe) was the result of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria are met for withdrawal of the Substantive Appeal concerning entitlement to an earlier effective date for the evaluation assigned to the service connected cardiac hypertrophy with enlarged heart condition and aortic insufficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria are met for withdrawal of the Substantive Appeal concerning entitlement to SMC based on housebound and entitlement to an earlier effective date for higher level of SMC.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In response to June 2015 letter, the Veteran's attorney clarified later in the same month the Veteran's desire to withdraw from appellate the following issues:   (1) whether the evaluation assigned for osteoarthritis with calcaneal spur, residual scar, partial amputation, left great toe (previously rated as post-operative residuals, excision of ingrown toenail with partial amputation of terminal phalanx, left great toe) was the result of CUE, (2) entitlement to an earlier effective date for the evaluation assigned to the service connected cardiac hypertrophy with enlarged heart condition and aortic insufficiency, and (3) entitlement to SMC based on housebound status and entitlement to an earlier effective date for higher level of SMC.  

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The attorney's June 2015 letter clearly expresses the Veteran's intent to withdraw these three claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal as to these three claims is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these three claims is unwarranted, and the appeal of these claims is dismissed.  Id.  


ORDER

The issue concerning whether the evaluation assigned for osteoarthritis with calcaneal spur, residual scar, partial amputation, left great toe (previously rated as post-operative residuals, excision of ingrown toenail with partial amputation of terminal phalanx, left great toe) was the result of CUE is dismissed.

The issue concerning entitlement to an earlier effective date for the evaluation assigned to the service connected cardiac hypertrophy with enlarged heart condition and aortic insufficiency is dismissed.

The issue concerning entitlement to SMC based on housebound and entitlement to an earlier effective date for higher level of SMC is dismissed.




REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claim under consideration.

Remaining in appellate status is the issue of whether the evaluation (reduction) assigned in a November 1969 rating decision for lumbosacral strain was the result of CUE.  In the November 1969 rating decision, the RO reduced the rating assigned to the lumbosacral strain from 20 to 10 percent effective February 1, 1970.  The RO initially denied this claim for CUE in a June 2006 rating decision and the Veteran has perfected an appeal of this denial of CUE.  Subsequently, however, the attorney has asserted CUE in the original August 1964 rating decision that granted service connection for the lumbosacral strain and assigned the 20 percent rating.  

Specifically, the attorney has asserted that the RO committed CUE by not assigning an initial 40 percent rating.  Although the attorney discussed this issue at the February 2015 hearing, review of the record reveals that this issue not yet been considered by the AOJ.  As a favorable determination as to this second CUE claim would materially affect consideration of the CUE claim currently in appellate status, the Board remands this appeal to enable the AOJ to adjudicate this claim.  That is, if upon consideration of this claim, an initial 40 percent rating was warranted, that would have resulting effects on the rating assigned and questions regarding the reduction contained in the November 1969 rating decision.  See generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board notes that the attorney has also raised questions regarding the finality of the November 1969 rating decision, but the Board has previously found that this rating decision was final in a June 2004 Board decision at page 4.  Thus, this issue of law and fact has previously been decided by the Board and is the law of this case and the Board will, therefore, not ask that the AOJ consider the finality of this decision.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  Adjudicate the referred issue of whether there is CUE in an August 1964 rating decision that assigned an initial 20 percent rating for the service-connected lumbosacral strain disability.

2)  Thereafter, the Veteran's claim regarding whether the evaluation assigned (reduction) in a November 1969 rating decision for lumbosacral strain was the result of CUE should be readjudicated based on the entirety of the evidence, to include in consideration of the AOJ's determination regarding the claim of CUE in the August 1964 rating decision.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


